Case: 16-30322      Document: 00513984997         Page: 1    Date Filed: 05/09/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                    No. 16-30322                                    FILED
                                  Summary Calendar                               May 9, 2017
                                                                               Lyle W. Cayce
                                                                                    Clerk
SAMUEL WALLACE,

                                                 Petitioner-Appellant

v.

M. D. CARVAJAL, Warden, Federal Correctional Institution, Pollock,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:16-CV-100


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM: *
       Samuel Wallace, federal prisoner # 21263-034, appeals the district
court’s dismissal of his 28 U.S.C. § 2241 habeas corpus petition. In his petition,
Wallace sought to challenge the sentence imposed following his conviction of
conspiracy to possess with intent to distribute five kilograms or more of
cocaine. He contends that he should have been permitted to proceed under the
savings clause of 28 U.S.C. § 2255.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-30322    Document: 00513984997     Page: 2   Date Filed: 05/09/2017


                                 No. 16-30322

      We review the district court’s findings of fact for clear error and its
determination of issues of law de novo. Wilson v. Roy, 643 F.3d 433, 434 (5th
Cir. 2011). As a general rule, a federal prisoner who seeks to collaterally
challenge the legality of his sentence must file a § 2255 motion in the
sentencing court. See Pack v. Yusuff, 218 F.3d 448, 451 (5th Cir. 2000). “A
section 2241 petition that seeks to challenge the validity of a federal sentence
must either be dismissed or construed as a section 2255 motion.” Id. at 452.
      However, under § 2255(e), the so-called “savings clause,” a federal
prisoner may attack the legality of his sentence in a § 2241 petition if he
establishes that no adequate or effective relief is attainable by motion under
§ 2255. Reyes-Requena v. United States, 243 F.3d 893, 901 (5th Cir. 2001) To
satisfy § 2255(e)’s “savings clause,” Wallace was required to make an
affirmative showing that [he] would present a claim “(i) that is based on a
retroactively applicable Supreme Court decision which establishes that he may
have been convicted of a nonexistent offense and (ii) that was foreclosed by
circuit law at the time when the claim should have been raised in his trial,
appeal, or first § 2255 motion.” Id. at 904.
      Wallace did not make the requisite showing, and his reliance on Persaud
v. United States, 134 S. Ct. 1023 (2014) (mem.), is unavailing. The district
court’s judgment is AFFIRMED.




                                       2